MEMORANDUM **
Edmond E. Salera appeals pro se the Tax Court’s summary judgment in favor of the Commissioner in his action contesting tax deficiencies for the years 1997 and 1998. We have jurisdiction pursuant to 26 U.S.C. § 7482. We review de novo, Talley Indus. Inc. v. Comm’r, 116 F.3d 382, 385 (9th Cir.1997), and we affirm.
The Tax Court properly granted summary judgment to the Commissioner because Salera failed to respond to a request for admission that he deposited income from his chiropractic practice into his trusts, and that he systematically wrote checks from those trusts for his personal use and enjoyment, such as for a duck club membership and made payable to cash. See Tax Court Rule 90(c) (stating that a request for admissions to which a taxpayer fails to respond is deemed admitted); Neely v. U.S., 775 F.2d 1092, 1094 (9th Cir.1985).
The Tax court properly held that Salera was not entitled to deductions because he failed to present any evidence supporting that assertion. See Zmuda v. Comm’r, 731 F.2d 1417, 1421 (9th Cir.1984).
We grant Salera’s March 10, 2004 motion to file a late brief, which we have considered, and order the late brief filed.
We grant the Commissioner’s motion for sanctions in the amount of $1,500. See Grimes v. Comm’r, 806 F.2d 1451, 1454 (9th Cir.1986) (per curiam) (“Sanctions are appropriate when the result of an appeal is obvious and the arguments of error are wholly without merit.”).
AFFIRMED WITH SANCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.